 



EXHIBIT 10.3
AMENDED EMPLOYMENT AGREEMENT
PREAMBLE
This Employment Agreement defines the essential terms and conditions of our
employment
relationship with you. The subjects covered in this Agreement are vitally
important to you and to
the Company. Thus, you should read the document carefully and ask any questions
before
signing the Agreement. Given the important of these matters to you and the
Company, you are
required to sign the Agreement as a condition of Employment.
     This EMPLOYMENT AGREEMENT, dated and effective this 31st day of March 2008
is entered into by and between Hillenbrand Industries, Inc. (to be renamed
Hill-Rom Holdings, Inc.) (“Company”) and Greg Miller (“Employee”).
WITNESSETH
     WHEREAS, the Company and its various affiliated entities are engaged in the
healthcare industry throughout the United States and abroad including, but not
limited to, the design, manufacture, sale, service and rental of hospital beds
and stretchers, hospital furniture, medical-related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, products and services;
     WHEREAS, the Company is willing to employ Employee in an executive or
managerial position and Employee desires to be employed by the Company in such
capacity based upon the terms and conditions set forth in this Agreement;
     WHEREAS, in the course of the employment contemplated under this Agreement
and as a continuation of Employee’s past employment with the Company, if
applicable, it will be necessary for Employee to acquire and maintain knowledge
of certain trade secrets and other confidential and proprietary information
regarding the Company as well as any of its parent, subsidiary and/or affiliated
entities (hereinafter jointly referred to as the “Companies”); and
     WHEREAS, the Company and Employee (collectively referred to a the
“Parties”) acknowledge and agree that the execution of this Agreement is
necessary to memorialize the terms and conditions of their employment
relationship as well as safeguard against the unauthorized disclosure or use of
the Company’s confidential information and to otherwise preserve the goodwill
and ongoing business value of the Company;
     NOW THEREFORE, in consideration of Employee’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Employee and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

1.   Employment. As of the effective date of this Agreement, the Company agrees
to Employee as, and Employee agrees to serve as, Sr. Vice President and Chief
Financial Officer.

 



--------------------------------------------------------------------------------



 



    Employee agrees to perform all duties and responsibilities traditionally
assigned to, or falling within the normal responsibilities of, an individual
employed in the e above-referenced position. Employee also agrees to perform any
and all additional duties or responsibilities as may be assigned by the Company
in its sole discretion. The Parties acknowledge that both this title and the
underlying duties may change.   2.   Best Efforts and Duty of Loyalty. During
the term of employment with the Company, Employee covenants and agrees to
exercise reasonable efforts to perform all assigned duties in a diligent and
professional manner and in the best interest of the Company. Employee agrees to
devote his full working time, attention, talents, skills and best efforts to
further the Company’s business and agrees not to take any action, or make any
omission, that deprives the Company of any business opportunities that otherwise
act in a manner that conflicts with the best interest of the Company or is
otherwise detrimental to its business. Employee agrees not to engage in any
outside business activity, whether or not pursued for gain, profit or other
pecuniary advantage, without the express written consent of the Company.
Employee shall act at all times in accordance with the Company’s Code of Ethical
Business Conduct, and all other applicable policies which may exist or be
adopted by the Company from time to time.   3.   At-Will Employment. Subject to
the terms and conditions set forth below, Employee specifically acknowledges and
accepts such employment on an “at-will” basis and agrees that both Employee and
the Company retain the right to terminate this relationship at any time, with or
without cause, for any reason not prohibited by applicable law upon notice as
required by this Agreement. Employee acknowledges that nothing in this Agreement
is intended to create, nor should be interpreted to create, an employment
contact for any specific length of time between the Company and Employee.   4.  
Compensation. For all services rendered by Employee on behalf of, or at the
request of, the Company, Employee shall be paid as follows:

  (a)   A base salary at the bi-weekly rate of Fourteen Thousand Five Hundred
Thirty-eight Dollars and Forty-six Cents ($14,538.46), less usual and ordinary
deductions;     (b)   Incentive compensation, payable solely at the discretion
of the Company, pursuant to the Company’s existing Incentive Compensation
Program or any other program as the Company may establish at its sole
discretion; and     (c)   Such additional compensation, benefits and perquisites
as the Company may deem appropriate.

5.   Changes in Compensation. Notwithstanding anything contained herein to the
contrary, Employee acknowledges that the Company specifically reserves the right
to make changes to Employee’s compensation in its sole discretion including, but
not limited to, modifying or eliminating a compensation component. The Parties
agree that such changes shall be deemed effective immediately and a modification
of this Agreement unless, within seven (7) days after receiving notice of such
change, Employee exercises his right to terminate this Agreement without cause
or for “Good Reason” as provided below in Paragraph No. 11. The

2



--------------------------------------------------------------------------------



 



    Parties anticipate that Employee’s compensation structure will be reviewed
on an annual basis but acknowledge that the Company shall have no obligation to
do so.   6.   Direct Deposit. As a condition of employment, and within thirty
(30) days of the effective of this Agreement, Employee agrees to make all
necessary arrangements to have all sums paid pursuant to this Agreement direct
deposited into one or more bank accounts as designed by Employee.   7.  
Warranties and Indemnification. Employee warrants that he is not a party to any
contract, restrictive covenant, or other agreement purporting to limit or
otherwise adversely affect his ability to secure employment with any third
party. Alternatively, should any such agreement exist, Employee warrants that
the contemplated services to be performed hereunder will not violate the terms
and condition so f any such agreement. In either event, Employee agrees to fully
indemnify and hold the Company harmless from any and all claims arising from, or
involving the enforcement of, any such restrictive covenants or other
agreements.   8.   Restricted Duties. Employee agrees not to disclose, or use
for the benefit of the Company, any confidential or proprietary information
belonging to any predecessor employer(s) that otherwise has not been made public
and further acknowledges that the Company has specifically instructed him not to
disclose or use such confidential or proprietary information. Based on his
understanding of the anticipated duties and responsibilities hereunder, Employee
acknowledges that such duties and responsibilities will not compel the
disclosure or use of any such confidential and proprietary information.   9.  
Termination Without Cause. The Parties agree that either party may terminate
this employment relationship at any time, without cause, upon sixty (60) days’
advance written notice or, if terminated by the Company, pay in lieu of notice
(hereinafter referred to as “notice pay”). In such event, Employee shall only be
entitled to such compensation, benefits and perquisites that have been paid or
fully accrued as of the effective date of his separation and as otherwise
explicitly set forth in this Agreement. However, in no event shall Employee be
entitled to notice pay if Employee is eligible for and accepts severance
payments pursuant to the provisions of Paragraphs 16 and 17, below.   10.  
Termination With Cause. Employee’s employment may be terminated by the Company
at any time “for cause” without notice or prior warning. For purposes of this
Agreement, “cause” shall mean the Company’s good faith determination that
Employee has:

  (a)   Acted with gross neglect or willful misconduct in the discharge of his
duties and responsibilities or refused to follow or comply with the lawful
direction of the Company or the terms and conditions of this Agreement provided
such refusal is not based primarily on Employee’s good faith compliance with
applicable legal or ethical standards;     (b)   Acquiesced or participated in
any conduct that is dishonest, fraudulent, illegal (at the felony level),
unethical, involves moral turpitude or is otherwise illegal and involved conduct
that has the potential, in the Company’s reasonable opinion, to cause the
Company, its officers or its directors embarrassment or ridicule;

3



--------------------------------------------------------------------------------



 



  (c)   Violated a material requirement of any Company policy or procedure,
specifically including a violation of the Company’s Code of Ethical Conduct or
Associate Policy Manual;     (d)   Disclosed without proper authorization any
trade secrets or other Confidential Information (as defined herein);     (e)  
Engaged in any act that, in the reasonable opinion of the Company, is contrary
to the best interests or would hold the Company, its officers or directors up to
probable civil or criminal liability, provided that, if Employee acts in good
faith in compliance with applicable legal or ethical standards, such actions
shall not be grounds for termination for cause; or     (f)   Engaged in such
other conduct recognized at law as constituting cause.

    Upon the occurrence or discovery of any event specific above, the Company
shall have the right to terminate Employee’s employment, effective immediately,
by providing notice thereof to Employee without further obligation to him, other
than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as “Accrued
Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Employee (or cured within a reasonable period
to the Company’s satisfaction), the Company agrees to provide Employee with a
reasonable opportunity to so cure such defect. Absent written mutual agreement
otherwise, the Parties agree in advance that it is not possible for Employee to
cure any violations of sub-paragraph (b) or (d) and, there, no opportunity for
cure need be provided in those circumstances.   11.   Termination by Employee
for Good Reason. Employee may terminate this Agreement and declare this
Agreement to have been terminated “without cause” by the Company (and,
therefore, for “Good Reason”) upon the occurrence, without Employee’s consent,
of any of the following circumstances.

  (a)   The assignment to Employee of duties lasting more than sixty (60) days
that are materially inconsistent with Employee’s then current position or a
material change in his reporting relationship to the CEO or his successor;    
(b)   The failure to elect or reelect Employee as Vice President or other
officer of the Company (unless such failure is related in any way to the
Company’s decision to terminate Employee for cause);     (c)   The failure of
the Company to continue to provide Employee with office space, related
facilities and support personnel (including, but not limited to, administrative
and secretarial assistance) within the Company’s principal executive offices
commensurate with his responsibilities to, and position within, the Company.    
(d)   A reduction by the Company in the amount of Employee’s base salary or the
discontinuation or reduction by the Company of Employee’s participation at the
same level of eligibility as compared to other peer employees in any incentive
compensation,

4



--------------------------------------------------------------------------------



 



      additional compensation, benefits, policies or perquisites subject to
Employee’s understanding that such reduction(s) shall be permissible if the
change applies in a similar way to other peer level employees;     (e)   The
relocation of the Company’s principal executive offices or Employee’s place of
work to a location requiring an increase of more than fifty (50) miles in
Employee’s daily commute; or     (f)   A failure by the Company to perform its
obligations under this Employment Agreement (other than inadvertent failures
that are cured by the Company promptly upon notice from the Employee).

12.   Termination Due to Death or Disability. In the event Employee dies or
suffers a disability (as defined herein) during the term of employment, this
Agreement shall automatically be terminated on the date of such death or
disability without further obligation on the part of the Company other than the
payment of Accrued Obligations. For purposes of this Agreement, Employee shall
be considered to have suffered a “disability” upon a determination that Employee
cannot perform the essential functions of his position as a result of such a
disability and the occurrence of one or more of the following events:

  (a)   Employee becomes eligible for or receives any benefits pursuant to any
disability insurance policy as a result of a determination under such policy
that Employee is permanently disabled;     (b)   Employee becomes eligible for
or receives any disability benefits under the Social Security Act; or     (c)  
A good faith determination by the Company that Employee is and will likely
remain unable to perform the essential functions of his duties or
responsibilities hereunder on a full-time basis, with or without reasonable
accommodation, as a result of any mental or physical impairment.

    Notwithstanding anything expressed or implied above to the contrary, the
Company agrees to fully comply with its obligations under the Family and Medical
Leave Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with disabilities as well as the Company’s obligation
to provide reasonable accommodation thereunder.   13.   Exit Interview. Upon
termination of Employee’s employment for any reason, Employee agrees, if
requested, to participate in an exit interview with the Company and reaffirm in
writing his post-employment obligations as set forth in this Agreement.   14.  
Section 409A Notification. Employee acknowledges that he has been advised of the
American Jobs Creation Act of 2004, which added Section 409A to the Internal
Revenue Code (“Section 409A”), and significantly changed the taxation of
nonqualified deferred compensation plans and arrangements. Under proposed and
final regulations as of the date of this Agreement, Employee has been advised
that his severance pay and other termination

5



--------------------------------------------------------------------------------



 



    benefits may be treated by the Internal Revenue Service as providing
“nonqualified deferred compensation,” and therefore subject to Section 409A. In
that event, several provisions in Section 409A may affect Employee’s receipt of
severance compensation, including the timing thereof. These include, but are not
limited to, a provision which requires that distributions to “specified
employees” of public companies on account of separation from service may not be
made earlier than six (6) months after the effective date of such separation. If
applicable, failure to comply with Section 409A can lead to immediate taxation
of such deferrals, with interest calculated at a penalty rate and a 20% penalty.
As a result of the requirements imposed by the American Jobs Creation Act of
2004, Employee agrees if he is a “specified employee” at the time of his
termination of employment and if payments in connection with such termination of
employment are subject to Section 409A and not otherwise exempt, such payments
(and other benefits to the extent applicable) due Employee at the time of
termination of employment shall not be paid until a date at least six (6) months
after the effective date of Employee’s termination of employment (“Employee’s
Effective Termination Date”). Notwithstanding any provision of this Agreement to
the contrary, to the extent that any payment under the terms of this Agreement
would constitute an impermissible acceleration of payments under Section 409A or
any regulations or Treasury guidance promulgated thereunder, such payments shall
be made no earlier than at such times allowed under Section 409A. If any
provision of this Agreement (or of any award of compensation) would cause
Employee to incur any additional tax or interest under Section 409A or any
regulations or Treasury guidance promulgated thereunder, the Company or its
successor may reform such provision; provided that it will (i) maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A and (ii) notify and consult
with Employee regarding such amendments or modifications prior to the effective
date of any such change.   15.   Section 409A Acknowledgement. Employee
acknowledges that, notwithstanding anything contained herein to the contrary,
both Parties shall be independently responsible for accessing their own risks
and liabilities under Section 409A that may be associated with any payment made
under the terms of this Agreement or any other arrangement which may be deemed
to trigger Section 409A. Further, the Parties agree that each shall
independently bear responsibility for any and all taxes, penalties or other tax
obligations as may be imposed upon them in their individual capacity as a matter
of law. To the extent applicable, Employee understands and agrees that he shall
have the responsibility for, and he agrees to pay, and all appropriate income
tax or other tax obligations for which he is individually responsible and/or
related to receipt of any benefits provided in this Agreement. Employee agrees
to fully indemnify and hold the Company harmless for any taxes, penalties,
interest, cost or attorneys’ fee assessed against or incurred by the Company on
account of such benefits have been provided to him or based on any alleged
failure to withhold taxes or satisfy any claimed obligation. Employee
understands and acknowledges that neither the Company, nor any of its employees,
attorneys, or other representatives has provided or will provide him with any
legal or financial advice concerning taxes or any other matter, and that he has
not relied on any such advice in deciding whether to enter into this Agreement.
  16.   Severance Payments. In the event Employee’s employment is terminated by
the Company without cause (including by Employee for Good Reason), and subject
to the normal terms and conditions imposed by the Company as set forth herein
and in the attached Separation

6



--------------------------------------------------------------------------------



 



    and Release Agreement, Employee shall be eligible to receive severance pay
based upon his base salary at the time of termination for a period determined in
accordance with any guidelines as may be established by the Company or for a
period up to twelve (12) months (whichever is longer).   17.   Severance Payment
Terms and Conditions. No severance pay shall be paid if Employee voluntarily
leaves the Company’s employ without Good Reason, as defined above or is
terminated for cause. Any severance pay made payable under this Agreement shall
be paid in lieu of, and not in addition to, any other contractual notice or
statutory pay or other accrued compensation obligation (excluding accrued wages
and deferred compensation). Additionally, such severance pay is contingent upon
Employee Fully complying with the restrictive covenants contained herein and
executing a Separation and Release Agreement in a form not substantially
different from that attached as Exhibit A. Further, the Company’s obligation to
provide severance hereunder shall be deemed null and void should the Company’s
obligation to provide severance hereunder shall be deemed null and void should
Employee fail or refuse to execute and deliver to the Company the Company’s
then-standard Separation and Release Agreement (without modification) within any
time period as may be prescribed by law or, in absence thereof, twenty-one
(21) days after the Employee’s Effective Termination Date. Conditioned upon the
execution and delivery of the Separation and Release Agreement as set forth in
the prior sentence, severance pay benefits shall be paid as follows: (i) in one
lump sum equivalent to six (6) months’ salary on the day following the date
which is six (6) months following Employee’s Effective Termination Date with any
remainder to be paid in bi-weekly installments equivalent to the Employee’s
salary commencing upon the next regularly scheduled payroll date, if both the
severance pay benefit is subject to Section 409A and if Employee is a “specified
employee” under Section 409A or (ii) for any severance pay benefits not subject
to clause (i), begin upon the next regularly scheduled payroll following the
earlier to occur of fifteen (15) days from the Company’s receipt of an executed
Separation and Release Agreement or the expiration of sixty (60) days after
Employee’s Effective Termination Date and shall be paid on the Company’s
regularly scheduled pay dates; provided, however, that if the before-stated
sixty (60) day period ends in a calendar year following the calendar year in
which the sixty (60) day period commenced, then any benefits not subject to
clause (i) shall only begin on the next regularly scheduled payroll following
the expiration of sixty (60) days after the Employee’s Effective Termination
Date. Notwithstanding any other provision contained herein to the contrary, any
severance pay benefits paid pursuant to this Agreement shall not be subject to
termination upon reemployment (however, all other severance benefits, e.g.,
continued healthcare, shall cease).   18.   Assignment of Rights.

  (a)   Copyrights. Employee agrees that all works of authorship fixed in any
tangible medium of expression by him during the term of this Agreement relating
to the Company’s business (“Work”), either solely or jointly with others, shall
be and remain exclusively the property of the Company. Each such Work created by
Employee is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Employee is excluded from
the definition of a “work made for hire”

7



--------------------------------------------------------------------------------



 



      under the copyright law, then Employee does hereby assign, sell, and
convey to the Company the entire rights, title, and interests in and to such
Work, including the copyright therein, to the Company. Employee will execute any
documents that the Company deems necessary in connection with the assignment of
such Work and copyright therein. Employee will take whatever steps and do
whatever acts the Company requests, including, but not limited to, placement of
the Company’s proper copyright notice on Works created by Employee to secure or
aid in securing copyright protection in such Works and will assist the Company
or its nominees in filing applications to register claims of copyright in such
Works. The Company shall have free and unlimited access at all times to all
Works and all copies thereof and shall have the right to claim and take
possession on demand of such Works and copies.     (b)   Inventions. Employee
agrees that all discoveries, concepts, and ideas, whether patentable or not,
including, but not limited to, apparatus, processes, methods, compositions of
matter, techniques, and formulae, as well as improvements thereof or know-how
related thereto, relating to any present or prospective product, process, or
service of the Company (“Inventions”) that Employee conceives or makes during
the term of this Agreement relating to the Company’s business, shall become and
remain the exclusive property of the Company, whether patentable or not, and
Employee will, without royalty or any other consideration:

  (i)   Inform the Company promptly and full of such Inventions by written
reports, setting forth in detail the procedures employed and the results
achieved;     (ii)   Assign to the Company all of his rights, title, and
interests in and to such Inventions, any applications for United States and
foreign Letters Patent, any United States and foreign Letters Patent, and any
renewals thereof granted upon such Inventions;     (iii)   Assist the Company or
its nominees, at the expense of the Company, to obtain such United States and
foreign Letters Patent for such Inventions as the Company may elect; and    
(iv)   Executive, acknowledge, and deliver to the Company at the Company’s
expense such written documents and instruments, and do such other acts, such as
giving testimony in support of his inventorship, as may be necessary in the
opinion of the Company, to obtain and maintain United States and foreign Letters
Patent upon such Inventions and to vest the entire rights and title thereto in
the Company and to confirm the complete ownership by the Company of such
Inventions, patent applications, and patents.

19.   Company Property. All records, files, drawings, documents, data in
whatever form, business equipment (including computers, PDAs, cell phones,
etc.), and the like relating to, or provided by, the Company shall be and remain
the sole property of the Company. Upon termination of employment, Employee shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company. De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement.

8



--------------------------------------------------------------------------------



 



20.   Confidential Information. Employee acknowledges that the Company and its
affiliated entities (herein collectively referred to as “Companies”) possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototype or specifications, research and development efforts, technical data
and know-how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”). Employee further acknowledges that, as a result of
his employment with the Company, Employee will have access to, will become
acquainted with, and/or may help develop such Confidential Information.
Confidential Information shall not include information readily available in the
public so long as such information was not made available through fault of
Employee or wrong doing by any other individual.   21.   Restricted Use of
Confidential Information. Employee agrees that all Confidential Information is
and shall remain the sole and exclusive property of the Company and//or its
affiliated entities. Except as may be expressly authorized by the Company in
writing, Employee agrees not to disclose, or cause any other person or entity to
disclose, any Confidential Information to any third party while employed by the
Company and for as long thereafter as such information remains confidential (or
as limited by applicable law). Further, Employee agrees to use such Confidential
Information only in the course of Employee’s duties in furtherance of the
Company’s business and agrees not to make use of any such Confidential
Information for Employee’s own purposes or for the benefit of any other entity
or person.   22.   Acknowledged Need for Limited Restrictive Covenants. Employee
acknowledges that the Companies have spent and will continue to expend
substantial amounts of time, money and effort to develop their business
strategies, Confidential Information, customer identities and relationships,
goodwill and employee relationships, and that Employee will benefit from these
efforts. Further, Employee acknowledges the inevitable use of, or near-certain
influence by his knowledge of, the Confidential Information disclosed to
Employee during the course of employment if allowed to compete against the
Company in an unrestricted manner and that such use would be unfair and
extremely detrimental to the Company. Accordingly, based on these legitimate
business reasons, Employee acknowledges each of the Companies’ need to protect
its legitimate business interests by reasonably restricting Employee’s ability
to compete with the Company on a limited basis.   23.   Non-Solicitation. During
Employee’s employment and for a period of eighteen (18) months thereafter,
Employee agrees not to directly or indirectly engage in the following prohibited
conduct:

9



--------------------------------------------------------------------------------



 



  (a)   Solicit, offer products or services to, or accept orders for, any
Competitive Products or otherwise transact any competitive business with, any
customer o entity with whom Employee had contact or transacted any business on
behalf of the Company (or any Affiliate thereof) during the eighteen (18) months
period preceding Employee’s date of separation or about whom Employee possessed,
or had access to, confidential and proprietary information;     (b)   Attempt to
entice or otherwise cause any third party to withdraw, curtail or cease doing
business with the Company (or any Affiliate thereof), specifically including
customers, vendors, independent contractors and other third party entities;    
(c)   Disclose to any person or entity the identities, contacts or preferences
of any customers of the Company (or any Affiliate thereof), or the identity of
any other persons or entities have business dealings with the Company (or any
Affiliate thereof);     (d)   Induce any individual who has been employed by or
had provided services to the Company (or any Affiliate thereof) within the six
(6) month period immediately preceding the effective date of Employee’s
separation to terminate such relationship with the Company (or any Affiliate
thereof);     (e)   Assist, coordinate or otherwise offer employment to, accept
employment inquiries from, or employ any individual who is or had been employed
by the Company (or an affiliate thereof) at any time within the six (6) month
period immediately preceding such offer, or inquiry;     (f)   Communicate or
indicate in any way to any customer of the Company (or any Affiliate thereof),
prior to formal separation from the Company, any interest, desire plan, or
decision to separate from the Company; or     (g)   Otherwise attempt to
directly or indirectly interfere with the Company’s business, the business of
any of the Companies or their relationship with their employees, consultants,
independent contractors or customers.

24.   Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Employee agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:

  (a)   Employee shall not have any ownership interest in, work for, advise,
consult, or have any business connection or business or employment relationship
in any competitive capacity with any Competitor unless Employee provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurance to the
Company’s satisfaction that such relationship will not jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;     (b)  
Employee shall not engage in any research, development, production, sale or
distribution of any Competitive Products, specifically including any products or
services relating to those for which Employee had responsibility for the
eighteen (18) months period preceding Employee’s date of separation;

10



--------------------------------------------------------------------------------



 



  (c)   Employee shall not market, sell, or otherwise offer or provide any
Competitive Products within his Geographic Territory (if applicable) or Assigned
Customer Base, specifically including any products or services relating to those
for which Employee had responsibility for the eighteen (10) month period
preceding Employee’s date of separation; and     (d)   Employee shall not
distribute, market, sell or otherwise offer or provide any Competitive Products
to any customer of the Company with whom Employee had contact or for which
Employee had responsibility at any time during the eighteen (18) months period
preceding Employee’s date of separation.

25.   Non-Compete Definitions. For purposes of this Agreement, the Parties agree
that the following terms shall apply:

  (a)   “Affiliate” includes any parent, subsidiary, joint venture, sister
company, or other entity controlled, owned, managed or otherwise associated with
the Company;     (b)   “Assigned Customer Base” shall include all accounts or
customers formally assigned to Employee within a given territory or geographical
area or contacted by him at any time during the eighteen (18) month period
preceding Employee’s date of separation;     (c)   “Competitive Products” shall
include any product or service that directly or indirectly competes with, is
substantially similar to, or serves as a reasonable substitute for, any product
or service in research, development or design, or manufactured, produced, sold
or distributed by the Company;     (d)   “Competitor” shall include any person
or entity that offers or is actively planning to offer any Competitive Products
and may include (but not be limited to) any entity identified on the Company’s
Illustrative Competitor List and the Batesville Casket Company Illustrative
Competitor List, attached hereto as Exhibits B and C, which shall be amended
from time to time to reflect changes in the Company business and competitive
environment (updated competitor lists will be provided to Employee upon
reasonable request). However, if Employee is still employed by Company as of
September 30, 2009, the term Competitor shall no longer include the Companies
listed on the Batesville Casket Company Illustrative Competitor List;     (e)  
“Geographic Territory” shall include any territory formally assigned to Employee
as well as all territories in which Employee has provided any services, sold any
products or otherwise had responsibility at any time during the eighteen
(18) month period preceding Employee’s date of separation;     (f)   “Relevant
Non-Compete Period” shall include the period of Employee’s employment with the
Company as well as a period of eighteen (18) months after such employment
terminated, regardless of the reason for such termination provided, however,
that this period shall not be reduced to the great of (i) nine (9) months or
(ii) the total length of Employee’s employment with the Company, including
employment with any parent, subsidiary or affiliated entity, if such employment
is less than eighteen (18) months;

11



--------------------------------------------------------------------------------



 



  (g)   “Directly or indirectly” shall be construed such that the foregoing
restrictions shall apply equally to Employee whether performed individually or
as a partner, shareholder, officer, director, manager, employee, salesman,
independent contractors, broker, agent or consultant for any other individual,
partnership, firm, corporation, company, or other entity engaged in such
conduct.

26.   Consent to Reasonableness. In light of the above-referenced concerns,
including Employee’s knowledge of and access to the Companies’ Confidential
Information, Employee acknowledges that the terms of the foregoing restrictive
covenants are reasonable and necessary to protect the Company’s legitimate
business interests and will not unreasonably interfere with Employee’s abilities
to obtain alternate employment. As such, Employee hereby agrees that such
restrictions are valid and enforceable, and affirmatively waives any argument or
defense to the contrary. Employee acknowledges that this limited non-competition
provision is not an attempt to prevent Employee from obtaining other employment
in violation of I.C. § 22-5-3-1 or any other similar statute. Employee further
acknowledges that the Company may need to take action, including litigation, to
enforce this limited non-competition provision, which efforts the Parties
stipulate shall not bee deemed an attempt to prevent Employee from obtaining
other employment.   27.   Survival of Restrictive Covenants. Employee
acknowledges that the above restrictive covenants shall survive the termination
of this Agreement and the termination of Employee’s employment for any reason.
Employee further acknowledges that any alleged breach by the Company of any
contractual, statutory or other obligation shall not excuse or terminate the
obligations hereunder or otherwise preclude the Company from seeking injunction
or other relief. Rather, Employee acknowledges that such obligations are
independent and separate covenants undertaken by Employee for the benefit of the
Company.   28.   Effect of Transfer. Employee agrees that the Agreement shall
continue in full force and effect notwithstanding any change in job duties, job
titles or reporting responsibilities. Employee further acknowledges that the
above restrictive covenants shall survive, and be extended to cover, the
transfer of Employee from the Company to its parent, subsidiary, sister
corporation or any other affiliated entity (hereinafter collectively referred to
as an “Affiliate”) or any subsequent transfer(s) among them. Specifically, in
the event of Employee’s temporary or permanent transfer to an Affiliate, he
agrees that the foregoing restrictive covenants shall remain in force so as to
continue to protect such company for the during of the non-compete period,
measured from his effective date of transfer to an Affiliate. Additionally,
Employee acknowledges that this Agreement shall be deemed to have been
automatically assigned to the Affiliate as of his effective date of transfer
such that the above-referenced restrictive covenants (as well as all other terms
and conditions contained herein) shall be construed thereafter to protect the
legitimate business interests and goodwill of the Affiliate as if Employee and
the Affiliate had independently entered into this Agreement. Employee’s
acceptance of his transfer to, and subsequent employment by, the Affiliate shall
serve as consideration for (as well as be deemed as evidence of his consent to)
the assignment of this Agreement to the Affiliate as well as the extension of
such restrictive covenants to the Affiliate. Employee agrees that this provision
shall apply with equal force to any subsequent transfers of Employee from one
Affiliate to another Affiliate.

12



--------------------------------------------------------------------------------



 



29.   Post-Termination Notification. For the duration of his Relevant
Non-Compete Period or other restrictive covenant period, which ever is longer,
Employee agrees to promptly notify the Company no later than five (5) business
days of his acceptance of any employment or consulting engagement. Such notice
shall include sufficient information to ensure Employee compliance with his
non-compete obligations and must include at a minimum the following information:
(i) the name of the employer or entity for which he is providing any consulting
services; (ii) a description of his intended duties as well as (iii) the
anticipated start date. Such information is required to ensure Employee’s
compliance with his non-compete obligations as well as all other applicable
restrictive covenants. Such notice shall be provided in writing to the Office of
Vice President and General Counsel of the Company at 1069 State Road 46 E,
Batesville, Indiana 47006. Failure to timely provide such notice shall be deemed
a material breach of this Agreement and entitle the Company to return of any
severance paid to Employee plus attorneys’ fees. Employee further consents to
the Company’s notification to any new employer of Employee’s rights and
obligations under this Agreement.   30.   Scope of Restrictions. If the scope of
any restriction contained in any preceding paragraph of this Agreement is deemed
too broad to permit enforcement of such restriction to its fullest extent, then
such restriction shall be enforced to the maximum extent permitted by law, and
Employee hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.   31.  
Specific Enforcement/Injunctive Relief. Employees agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages along would be an inadequate remedy. Accordingly, Employee agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction. In addition, if
Employee violates any such restrictive covenant, Employee agrees that the period
of such violation shall be added to the term of the restriction. In determining
the period of any violation, the Parties stipulate that in any calendar month in
which Employee engages in any activity in violation of such provisions, Employee
shall be deemed to have violated such provision for the entire month, and that
month shall be added to the duration of the non-competition provision. Employee
acknowledges that the remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages. Employee further agrees that the Company shall be entitled to
an award of all costs and attorneys’ fees incurred by it in any attempt to
enforce the terms of this Agreement.   32.   Publicly Traded Stock. The Parties
agree that nothing contained in this Agreement shall be construed to prohibit
Employee from investing his personal assets in any stock or corporate security
traded or quoted on a national securities exchange or national market system
provided, however, such investments do not require any services on the part of
Employee in the operation or the affairs of the business or otherwise violate
the Company’s Code of Ethics.

13



--------------------------------------------------------------------------------



 



33.   Notice of Claim and Contractual Limitations Period. Employee acknowledges
the Company’s need for prompt notice, investigation, and resolution of any
claims that may be filed against it due to the number of relationships it has
with employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim). Accordingly, Employee agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within One Hundred and Eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company’s General
Counsel setting forth: (i) claimant’s name, address, and phone; (ii) the name of
any attorney representing Employee; (iii) the nature of the claim; (iv) the date
the claim arose; and (v) the relief requested. This provision is in addition to
any other notice and exhaustion requirements that might apply. For any dispute
or claim of any type against the Company (including but not limited to
employment discrimination litigation, wage litigation, defamation, or any other
claim), Employee must commence legal action within the shorter of one (1) year
of accrual of the cause of action or such shorter period that may be specified
by law.   34.   Non-Jury Trials. Notwithstanding any right to a jury trial for
any claims. Employee waives any such right to a jury trial, and agrees that any
claim of any type (including but not limited to employment discrimination
litigation, wage litigation, defamation, or any other claim) lodged in any court
will be tried, if at all, without a jury.   35.   Choice of Forum. Employee
acknowledges that the Company is primarily based in Indiana, and Employee
understands and acknowledges the Company’s desire and need to defend any
litigation against it in Indiana. Accordingly, the Parties agree that any claim
of any type brought by Employee against the Company or any of its employees or
agents must be maintained only in a court sitting in Marion County, Indiana, or
Ripley County, Indiana, or, if a federal court, the Southern District of
Indiana, Indianapolis Division. Employee further understands and acknowledges
that in the event the Company initiates litigation against Employee, the Company
may need to prosecute such litigation in such state whether the Employee is
subject to personal jurisdiction. Accordingly, for purposes of enforcement of
this Agreement, Employee specifically consents to personal jurisdiction in the
State of Indiana as well as any state in which resides a customer assigned to
the Employee. Furthermore, Employee consents to appear, upon Company’s request
and at Employee’s own cost, for deposition, hearing, trial or other court
proceeding in Indiana or in any state in which resides a customer assigned to
the Employee.   36.   Choice of Law. This Agreement shall be deemed to have been
made within the County of Ripley, State of Indiana and shall be interpreted and
construed in accordance with the laws of the State of Indiana. Any and all
matters of dispute of any nature whatsoever arising out of, or in any way
connected with the interpretation of this Agreement, any disputes arising out of
the Agreement or the employment relationship between the Parties hereto, shall
be governed by, construed by and enforced in accordance with the laws of the
State of Indiana without regard to any applicable state’s choice of law
provisions.   37.   Titles. Titles are used for the purpose of convenience in
this Agreement and shall be ignored in any construction of it.

14



--------------------------------------------------------------------------------



 



38.   Severability. The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Agreement is severable and that, in the event
any portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extend permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause will have the closest effect permitted by applicable law to the
original form and shall be given effect and enforced as so modified to whatever
extent would be reasonable and enforceable under applicable law.   39.  
Assignment-Notices. The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Employee, cannot be assigned by Employee, but his personal representative shall
be bound by all its terms and conditions. Any notice required hereunder shall be
sufficient if in writing and mailed to the last known residence of Employee or
to the Company of its principal office with a copy mailed to the Office of the
General Counsel.   40.   Amendments and Modifications. Except as specifically
provided herein, no modification, amendment, extension or waiver of this
Agreement or any provision hereof shall be binding upon the Company or Employee
unless in writing and signed by both Parties. The waiver by the Company or
Employee of a breach of any provision of this Agreement shall not be construed
as a waiver of any subsequent breach. Nothing in this Agreement shall be
construed as a limitation upon the Company’s right to modify or amend any of its
manuals or policies in its sole discretion and any such modification or
amendment which pertains to matters addressed herein shall be deemed to be
incorporated herein and made a part of this Agreement.   41.   Outside
Representations. Employee represents and acknowledges that in signing this
Agreement he does not rely, and has not relied, upon any representation or
statement made by the Company or by any of the Company’s employees, officers,
agents, stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Agreement other than those specifically contained
herein.   42.   Voluntary and Knowing Execution. Employee acknowledges that he
has been offered a reasonable amount of time within which to consider and review
this Agreement; that he has carefully read and fully understands all of the
provisions of this Agreement; and that he has entered into this Agreement
knowingly and voluntarily.   43.   Entire Agreement. This Agreement constitutes
the entire employment agreement between the Parties hereto concerning the
subject matter hereof and shall supersede all prior and contemporaneous
agreements between the Parties in connection with the subject matter of this
Agreement. Any preexisting Employment Agreements shall be deemed null and void.
Nothing in this Agreement, however, shall affect any separately-executed written
agreement addressing any other issues (e.g., the Inventions, Improvements,
Copyrights and Trade Secrets Agreement, etc.).

15



--------------------------------------------------------------------------------



 



     IN WINTESS WHEREOF, the Parties have signed this Agreement effective as of
the day and year first above written.

                      “EMPLOYEE”   HILLENBRAND INDUSTRIES, INC.             (to
be renamed Hill-Rom Holdings, Inc.)
 
                   
Signed:
          By:        
 
                   
 
                   
Printed:
          Title:        
 
                   
 
                   
Dated:
          Dated:        
 
                   
 
                    CAUTION: READ BEFORE SIGNING            

16



--------------------------------------------------------------------------------



 



Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT
     THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between Greg Miller (“Employee”) and Hillenbrand Industries, Inc. (to be renamed
Hill-Rom Holdings, Inc.) (together with its subsidiaries and affiliates, the
“Company”). To wit, the Parties agree as follows:

1.   Employee’s active employment by the Company shall terminate effective [date
of termination] (Employee’s “Effective Termination Date”). Except as
specifically provided by this Agreement, or in any other non-employment
agreement that may exist between the Company and Employee, Employee agrees that
the Company shall have no other obligations or liabilities to him following his
Effective Termination Date and that his receipt of the Severance Benefits
provided herein shall constitute a complete settlement, satisfaction and waiver
of any and all claims he may have against the Company.   2.   Employee further
submits, and the Company hereby accepts, his resignation as an employee, officer
and director, as of his Effective Termination Date for any position he may hold.
The Parties agree that this resignation shall apply to all such positions
Employee may hold with the Company or any parent, subsidiary or affiliated
entity thereof. Employee agrees to execute any documents needed to effectuate
such resignation. Employee further agrees to take whatever steps are necessary
to facilitate and ensure the smooth transition of his duties and
responsibilities to others.   3.   Employee acknowledges that he has been
advised of the American Jobs Creation Act of 2004, which added Section 409A
(“Section 409A”) to the Internal Revenue Code, and significantly changed the
taxation of nonqualified deferred compensation plans and arrangements. Under
proposed and final regulations as of the date of this Agreement, Employee has
been advised that his severance pay may be treated by the Internal Revenue
Service as providing “nonqualified deferred compensation,” and therefore subject
to Section 409A. In that event, several provisions in Section 409A may affect
Employee’s receipt of severance compensation. These include, but are not limited
to, a provision which requires that distributions to “specified employees” of
public companies on account of separation from service may not be made earlier
than six (6) months after the effective date of such separation. If applicable,
failure to comply with Section 409A can lead to immediate taxation of deferrals,
with interest calculated at a penalty rate and a 20% penalty. As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Employee agrees
if he is a “specified employee” at the time of his termination of employment and
if severance payments are covered as “non-qualified deferred compensation” or
otherwise not exempt, the severance pay benefits shall not be paid until a date
at least six (6) months after Employee’s Effective Termination Date from
Company, as more fully explained by Paragraph 4, below.   4.   In consideration
of the promises contained in this Agreement and contingent upon Employee’s
compliance with such promises, the Company agrees to provide Employee the
following:

 



--------------------------------------------------------------------------------



 



  (a)   Severance pay, in lieu of, and not in addition to any other contractual,
notice or statutory pay obligations (other than accrued wages and deferred
compensation) in the maximum total amount of [Insert Amount] Dollars and
[      ] Cents ($[                    ]), less applicable deductions or other
set offs, payable as follows:

    [For 409A Severance Pay for Specified Employees Only]

  (i)   A lump payment in the gross amount of [insert amount equal to 6 months’
pay] Dollars and L_ ] Cents ($[ ]) payable the day following the sixth (6th)
month anniversary of Employee’s Effective Termination Date, with any remaining
amount to be paid in bi-weekly installments equivalent to Employee’s base salary
(i.e.,                      Dollars and                      Cents
($                    ), less applicable deductions or other setoffs) commencing
upon the next regularly scheduled payroll date after the payment of the lump sum
for a period of up to                      weeks.

    [For Non-409A Severance Pay or 409A Severance Pay for Non-Specified
Employees Only]

  (i)   Commencing on the next regularly scheduled payroll immediately following
the earlier to occur of fifteen (15) days from the Company’s receipt of an
executed Separation and Release Agreement or the expiration of sixty (60) days
after Employee’s Effective Termination Date, Employee shall be paid severance
equivalent to his bi-weekly base salary (i.e.                      Dollars and
                     Cents ($                    ), less applicable deductions
or other set-offs), for a period up to [insert weeks] (___) weeks following
Employee’s Effective Termination Date; provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then this severance
pay shall only begin on the next regularly scheduled payroll following the
expiration of sixty (60) days after the Employee’s Effective Termination Date.

  (b)   Payment for any earned but unused vacation as of Employee’s Effective
Termination Date, less applicable deductions permitted or required by law,
payable in one lump sum within fifteen (15) days after the Employee’s Effective
Termination Date; and     (c)   Group Life Insurance coverage until the
above-referenced Severance Pay terminates.

5.   Except as may be required by Section 409A, the above Severance Pay shall be
paid in accordance with the Company’s standard payroll practices (e.g.
bi-weekly). The Parties agree that the initial two (2) weeks of the foregoing
Severance Pay shall be allocated as consideration provided to Employee in
exchange for his execution of a release in compliance with the Older Workers
Benefit Protection Act. The balance of the severance benefits and other
obligations undertaken by the Company pursuant to this Agreement shall be
allocated as consideration for all other promises and obligations undertaken by
Employee, including execution of a general release of claims.   6.   The Company
further agrees to provide Employee with limited out-placement counseling with a
company of its choice provided that Employee participates in such counseling

2



--------------------------------------------------------------------------------



 



    immediately following termination of employment. Notwithstanding anything in
this Section 6 to the contrary, the out-placement counseling shall not be
provided after the last day of the second calendar year following the calendar
year in which termination of employment occurs.   7.   As of his Effective
Termination Date, Employee will become ineligible to participate in the
Company’s health insurance program and continuation of coverage requirements
under COBRA (if any) will be triggered at that time. However, as additional
consideration for the promises and obligations contained herein (and except as
may be prohibited by law), the Company agrees to continue to pay the employer’s
share of such coverage as provided under the health care program selected by
Employee as of his Effective Termination Date, subject to any approved changes
in coverage based on a qualified election, until the above-referenced Severance
Pay terminates, Employee accepts other employment or Employee becomes eligible
for alternative healthcare coverage, which ever comes first, provided Employee
(i) timely completes the applicable election of coverage forms and
(ii) continues to pay the employee portion of the applicable premium(s).
Thereafter, if applicable, coverage will be made available to Employee at his
sole expense (i.e., Employee will be responsible for the full COBRA premium) for
the remaining months of the COBRA coverage period made available pursuant to
applicable law. The medical insurance provided herein does not include any
disability coverage.   8.   Should Employee become employed before the
above-referenced Severance Benefits are exhausted or terminated, Employee agrees
to so notify the Company in writing within five (5) business days of Employee’s
acceptance of such employment, providing the name of such employer (or entity to
whom Employee may be providing consulting services), his intended duties as well
as the anticipated start date. Such information is required to ensure Employee’s
compliance with his non-compete obligations as well as all other applicable
restrictive covenants. This notice will also serve to trigger the Company’s
right to terminate all Company-paid or Company provided benefits consistent with
the above paragraphs. Failure to timely provide such notice shall be deemed a
material breach of this Agreement entitling the Company to recover as damages
the value of all benefits provided to Employee hereunder plus attorneys fees.  
9.   Employee agrees to fully indemnify and hold the Company harmless for any
taxes, penalties, interest, cost or attorneys’ fee assessed against or incurred
by the Company on account of such benefits having been provided to him or based
on any alleged failure to withhold taxes or satisfy any claimed obligation.
Employee understands and acknowledges that neither the Company, nor any of its
employees, attorneys, or other representatives has provided him with any legal
or financial advice concerning taxes or any other matter, and that he has not
relied on any such advice in deciding whether to enter into this Agreement. To
the extent applicable, Employee understands and agrees that he shall have the
responsibility for, and he agrees to pay, any and all appropriate income tax or
other tax obligations for which he is individually responsible and/or related to
receipt of any benefits provided in this Agreement not subject to federal
withholding obligations.   10.   In exchange for the foregoing Severance
Benefits, GREG MILLER on behalf of himself, his heirs, representatives, agents
and assigns hereby RELEASES, INDEMNIFIES, HOLDS

3



--------------------------------------------------------------------------------



 



    HARMLESS, and FOREVER DISCHARGES (i) Hill-Rom, Inc., (ii) its parent,
subsidiary or affiliated entities, (iii) all of their present or former
directors, officers, employees, shareholders, and agents, as well as, (iv) all
predecessors, successors and assigns thereof from any and all actions, charges,
claims, demands, damages or liabilities of any kind or character whatsoever,
known or unknown, which Employee now has or may have had through the effective
date of this Agreement.   11.   Without limiting the generality of the foregoing
release, it shall include: (i) all claims or potential claims arising under any
federal, state or local laws relating to the Parties’ employment relationship,
including any claims Employee may have under the Civil Rights Acts of 1866 and
1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq., the Civil Rights Act of
1991; the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et
seq.; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C §§
12,101 et seq.; the Fair Labor Standards Act 29 U.S.C. §§ 201 et M.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq., the
Sarbanes-Oxley Act of 2002, specifically including the Corporate and Criminal
Fraud Accountability Act, 18 U.S.C. § 1514,A et seq.; and any other federal,
state or local law governing the Parties’ employment relationship; (ii) any
claims on account of, arising out of or in any way connected with Employee’s
employment with the Company or leaving of that employment; (iii) any claims
alleged or which could have been alleged in any charge or complaint against the
Company; (iv) any claims relating to the conduct of any employee, officer,
director, agent or other representative of the Company; (v) any claims of
discrimination, harassment or retaliation on any basis; (vi) any claims arising
from any legal restrictions on an employer’s right to separate its employees;
(vii) any claims for personal injury, compensatory or punitive damages or other
forms of relief; and (viii) all other causes of action sounding in contract,
tort or other common law basis, including (a) the breach of any alleged oral or
written contract, (b) negligent or intentional misrepresentations, (c) wrongful
discharge, (d) just cause dismissal, (e) defamation, (f) interference with
contract or business relationship or (g) negligent or intentional infliction of
emotional distress.   12.   Employee further agrees and covenants not to sue the
Company or any entity or individual subject to the foregoing General Release
with respect to any claims, demands, liabilities or obligations release by this
Agreement provided, however, that nothing contained in this Agreement shall:

  (a)   prevent Employee from filing an administrative charge with the Equal
Employment Opportunity Commission or any other federal, state or local agency;
or     (b)   prevent employee from challenging, under the Older Worker’s Benefit
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of his
release of any age claims in this Agreement in court or before the Equal
Employment Opportunity Commission. [INCLUDE THIS SUBPARAGRAPH (b) IF EMPLOYEE IS
AGE 40 OR OLDER]

13.   Notwithstanding his right to file an administrative charge with the EEOC
or any other federal, state, or local agency, Employee agrees that with his
release of claims in this Agreement, he has waived any right he may have to
recover monetary or other personal relief in any proceeding based in whole or in
part on claims released by him in this Agreement.

4



--------------------------------------------------------------------------------



 



    For example, Employee waives any right to monetary damages or reinstatement
if an administrative charge is brought against the Company whether by Employee,
the EEOC, or any other person or entity, including but not limited to any
federal, state, or local agency. Further, with his release of claims in this
Agreement, Employee specifically assigns to the Company his right to any
recovery arising from any such proceeding.   14.   [INCLUDE THIS LANGUAGE IF THE
EMPLOYEE IS AGE 40 OR OLDER] The Parties acknowledge that it is their mutual and
specific intent that the above waiver fully complies with the requirements of
the Older Workers Benefit Protection Act (29 U.S.C. § 626) and any similar law
governing release of claims. Accordingly, Employee hereby acknowledges that:

  (a)   He has carefully read and fully understands all of the provisions of
this Agreement and that he has entered into this Agreement knowingly and
voluntarily;     (b)   The Severance Benefits offered in exchange for Employee’s
release of claims exceed in kind and scope that to which he would have otherwise
been legally entitled absent the execution of this Agreement;     (c)   Prior to
signing this Agreement, Employee had been advised, and is being advised by this
Agreement, to consult with an attorney of his choice concerning its terms and
conditions; and     (d)   He has been offered at least [twenty-one
(21)/forty-five (45)] days within which to review and consider this Agreement.

15.   [ADD THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] The Parties agree
that this Agreement shall not become effective and enforceable until the date
this Agreement is signed by both Parties or seven (7) calendar days after its
execution by Employee, whichever is later. Employee may revoke this Agreement
for any reason by providing written notice of such intent to the Company within
seven (7) days after he has signed this Agreement, thereby forfeiting Employee’s
right to receive any Severance Benefits provided hereunder and rendering this
Agreement null and void in its entirety. This revocation must be sent to the
Employee’s HR representative with a copy sent to the Hill-Rom Office of General
Counsel and must be received by the end of the seventh day after the Employee
signs this Agreement to be effective.   16.   [ADD THIS LANGUAGE IF THE EMPLOYEE
IS IN CALIFORNIA] Employee specifically acknowledges that, as a condition of
this Agreement, he expressly releases all rights and claims that he knows about
as well as those he may not know about. Employee expressly waives all rights
under Section 1542 of the Civil Code of the State of California, which reads as
follows:

      “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release which
if known, must have materially affected his settlement with the debtor.”

5



--------------------------------------------------------------------------------



 



    Notwithstanding the provision by Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company as set
forth above, Employee expressly acknowledges that this Agreement is intended to
include and does in its effect, without limitation, include all claims which
Employee does not know or suspect to exist in his favor at the time of signing
this Agreement and that this Agreement expressly contemplates the extinguishment
of all such claims.   17.   The Parties agree that nothing contained herein
shall purport to waive or otherwise affect any of Employee’s rights or claims
that may arise after he signs this Agreement. . It is further understood by the
Parties that nothing in this Agreement shall affect any rights Employee may have
under any Company sponsored Deferred Compensation Program, Executive Life
Insurance Bonus Plan, Stock Grant Award, Stock Option Grant, Restricted Stock
Unit Award, Pension Plan and/or Savings Plan (i.e., 401(k) plan) provided by the
Company as of the date of his termination, such items to be governed exclusively
by the terms of the applicable agreements or plan documents.   18.   Similarly,
notwithstanding any provision contained herein to the contrary, this Agreement
shall not constitute a waiver or release or otherwise affect Employee’s rights
with respect to any vested benefits, any rights he has to benefits which can not
be waived by law, any coverage provided under any Directors and Officers (“D&O”)
policy, any rights Employee may have under any indemnification agreement he has
with the Company prior to the date hereof, any rights he has as a shareholder,
or any claim for breach of this Agreement, including, but not limited to the
benefits promised by the terms of this Agreement.   19.   [Optional Provision
for Equity Eligible Employees: Except as provided herein, Employee acknowledges
that he will not be eligible to receive or vest in any additional stock options,
stock awards or restricted stock units (“RSUs”) as of his Effective Termination
Date. Failure to exercise any vested options within the applicable period as set
forth in the plan and/or grant will result in their forfeiture. Employee
acknowledges that any stock options, stock awards or RSUs held for less than the
required period shall be deemed forfeited as of the effective date of this
Agreement. All terms and conditions of such stock options, stock awards or RSUs
shall not be affected by this Agreement, shall remain in full force and effect,
and shall govern the Parties’ rights with respect to such equity based awards.]
  20.   [Option A] Employee acknowledges that his termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.       [Option B] Employee represents and
agrees that he has been provided relevant cohort information based on the
information available to the Company as of the date this Agreement was tendered
to Employee. This information is attached hereto as Exhibit A. The Parties
acknowledge that simply providing such information does not mean and should not
be interpreted to mean that the Company was obligated to comply with 29 C.F.R. §
1625.22(f).   21.   Employee hereby affirms and acknowledges his continued
obligations to comply with the post-termination covenants contained in his
Employment Agreement, including but not

6



--------------------------------------------------------------------------------



 



    limited to, the non-compete, trade secret and confidentiality provisions.
Employee acknowledges that a copy of the Employment Agreement has been attached
to this Agreement as Exhibit A [B] or has otherwise been provided to him and, to
the extent not inconsistent with the terms of this Agreement or applicable law,
the terms thereof shall be incorporated herein by reference. Employee
acknowledges that the restrictions contained therein are valid and reasonable in
every respect and are necessary to protect the Company’s legitimate business
interests. Employee hereby affirmatively waives any claim or defense to the
contrary, Employee hereby acknowledges that the definition of Competitor, as
provided in his Employment Agreement shall include but not be limited to those
entities specifically identified in the updated Competitor List, attached hereto
as Exhibit B [C].   22.   Employee acknowledges that the Company as well as its
parent, subsidiary and affiliated companies (“Companies” herein) possess, and he
has been granted access to, certain trade secrets as well as other confidential
and proprietary information that they have acquired at great effort and expense.
Such information includes, without limitation, confidential information
regarding products and services, marketing strategies, business plans,
operations, costs, current or, prospective customer information (including
customer contacts, requirements, creditworthiness and like matters), product
concepts, designs, prototypes or specifications, regulatory compliance issues,
research and development efforts, technical data and know-how, sales
information, including pricing and other terms and conditions of sale, financial
information, internal procedures, techniques, forecasts, methods, trade
information, trade secrets, software programs, project requirements, inventions,
trademarks, trade names, and similar information regarding the Companies’
business (collectively referred to herein as “Confidential Information”).   23.
  Employee agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Employee agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Employee’s own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Employee or other wrong doing.   24.   On or before Employee’s Effective
Termination Date or per the Company’s request, Employee agrees to return the
original and all copies of all things in his possession or control relating to
the Company or its business, including but not limited to any and all contracts,
reports, memoranda, correspondence, manuals, forms, records, designs, budgets,
contact information or lists (including customer, vendor or supplier lists),
ledger sheets or other financial information, drawings, plans (including, but
not limited to, business, marketing and strategic plans), personnel or other
business files, computer hardware, software, or access codes, door and file
keys, identification, credit cards, pager, phone, and any and all other
physical, intellectual, or personal property of any nature that he received,
prepared, helped prepare, or directed preparation of in connection with his
employment with the Company. Nothing contained herein shall be construed to
require the return of any non-confidential and

7



--------------------------------------------------------------------------------



 



    de minimis items regarding Employee’s pay, benefits or other rights of
employment such as pay stubs, W-2 forms, 401(k) plan summaries, benefit
statements, etc.   25.   Employee hereby consents and authorizes the Company to
deduct as an offset from the above-referenced severance payments the value of
any Company property not returned or returned in a damaged condition as well as
any monies paid by the Company on Employee’s behalf (e.g., payment of any
outstanding American Express bill).   26.   Employee agrees to cooperate with
the Company in connection with any pending or future litigation, proceeding or
other matter which has been or may be brought against or by the Company before
any agency, court, or other tribunal and concerning or relating in any way to
any matter falling within Employee’s knowledge or former area of responsibility.
Employee agrees to immediately notify the Company, through the Office of the
General Counsel, in the event he is contacted by any outside attorney (including
paralegals or other affiliated parties) concerning or relating in any way to any
matter falling within Employee’s knowledge or former area of responsibility
unless (i) the Company is represented by the attorney, (ii) Employee is
represented by the attorney for the purpose of protecting his personal interests
or (iii) the Company has been advised of and has approved such contact. Employee
agrees to provide reasonable assistance and completely truthful testimony in
such matters including, without limitation, facilitating and assisting in the
preparation of any underlying defense, responding to discovery requests,
preparing for and attending deposition(s) as well as appearing in court to
provide truthful testimony. The Company agrees to reimburse Employee for all
reasonable out of pocket expenses incurred at the request of the Company
associated with such assistance and testimony.   27.   Employee agrees not to
make any written or oral statement that may defame, disparage or cast in a
negative light so as to do harm to the personal or professional reputation of
(a) the Company, (b) its employees, officers, directors or trustees or (c) the
services and/or products provided by the Company and its subsidiaries or
affiliate entities. Similarly, in response to any written inquiry from any
prospective employer or in connection with a written inquiry in connection with
any future business relationship involving Employee, the Company agrees not to
provide any information that may defame, disparage or cast in a negative light
so as to do harm to the personal or professional reputation of Employee. The
Parties acknowledge, however, that nothing contained herein shall be construed
to prevent or prohibit the Company or the Employee from providing truthful
information in response to any court order, discovery request, subpoena or other
lawful request.   28.   EMPLOYEE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE
EXISTENCE AND TERMS OF THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH
CONFIDENTIALITY IS A MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as
required by law or unless authorized to do so by the Company in writing,
Employee agrees that he shall not communicate, display or otherwise reveal any
of the contents of this Agreement to anyone other than his spouse, legal counsel
or financial advisor provided, however, that they are first advised of the
confidential nature of this Agreement and Employee obtains their agreement to be
bound by the same. The Company agrees that Employee may respond to legitimate
inquiries regarding the termination of his employment by stating that the
Parties have terminated their relationship

8



--------------------------------------------------------------------------------



 



    on an amicable basis and that the Parties have entered into a Confidential
Separation and Release Agreement that prohibits him from further discussing the
specifics of his separation. Nothing contained herein shall be construed to
prevent Employee from discussing or otherwise advising subsequent employers of
the existence of any obligations as set forth in his Employment Agreement.
Further, nothing contained herein shall be construed to limit or otherwise
restrict the Company’s ability to disclose the terms and conditions of this
Agreement as may be required by business necessity.   29.   In the event that
Employee breaches or threatens to breach any provision of this Agreement, he
agrees that the Company shall be entitled to seek any and all equitable and
legal relief provided by law, specifically including immediate and permanent
injunctive relief. Employee hereby waives any claim that the Company has an
adequate remedy at law. In addition, and to the extent not prohibited by law,
Employee agrees that the Company shall be entitled to discontinue providing any
additional Severance Benefits upon such breach or threatened breach as well as
an award of all costs and attorneys’ fees incurred by the Company in any
successful effort to enforce the terms of this Agreement. Employee agrees that
the foregoing relief shall not be construed to limit or otherwise restrict the
Company’s ability to pursue any other remedy provided by law, including the
recovery of any actual, compensatory or punitive damages. Moreover, if Employee
pursues any claims against the Company subject to the foregoing General Release,
or breaches the above confidentiality provision, Employee agrees to immediately
reimburse the Company for the value of all benefits received under this
Agreement to the fullest extent permitted by law.   30.   Similarly, in the
event that the Company breaches or threatens to breach any provision of this
Agreement, Employee shall be entitled to seek any and all equitable or other
available relief provided by law, specifically including immediate and permanent
injunctive relief. In the event Employee is required to file suit to enforce the
terms of this Agreement, the Company agrees that Employee shall be entitled to
an award of all costs and attorneys’ fees incurred by him in any wholly
successful effort (i.e. entry of a judgment in his favor) to enforce the terms
of this Agreement. In the event Employee is wholly unsuccessful, the Company
shall be entitled to an award of its costs and attorneys’ fees.   31.   Both
Parties acknowledge that this Agreement is entered into solely for the purpose
of terminating Employee’s employment relationship with the Company on an
amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Employee, both Parties having expressly denied any
such liability or wrongdoing.   32.   Each of the promises and obligations shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.   33.
  The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law-

9



--------------------------------------------------------------------------------



 



34.   This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Indiana without regard to any applicable state’s choice of
law provisions.   35.   [USE THIS LANGUAGE IF OWBPA LANGUAGE (FOR EMPLOYEES AGE
40 OR OVER) IS NOT INCLUDED] Employee acknowledges that he has been offered a
period of twenty-one (21) days within which to consider and review this
Agreement; that he has carefully read and fully understands all of the
provisions of this Agreement; and that he has entered into this Agreement
knowingly and voluntarily.   36.   Employee represents and acknowledges that in
signing this Agreement he does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.   37.   This Agreement represents the entire
agreement between the Parties concerning the subject matter hereof, shall
supersede any and all prior agreements which may otherwise exist between them
concerning the subject matter hereof (specifically excluding, however, the
post-termination obligations contained in an Employee’s Employment Agreement, or
any obligation contained in any other legally binding document), and shall not
be altered, amended, modified or otherwise changed except by a writing executed
by both Parties.

PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

                      [EMPLOYEE]   HILLENBRAND INDUSTRIES, INC.             (to
be renamed Hill-Rom Holdings, Inc.)
 
                   
Signed:
          By:        
 
                   
 
                   
Printed:
          Title:        
 
                   
 
                   
Dated:
          Dated:        
 
                   

10



--------------------------------------------------------------------------------



 



Exhibit B
ILLUSTRATIVE COMPETITOR LIST
     The following is an illustrative, non-exhaustive list of Competitors with
whom Employee may not, during his relevant non-compete period, directly or
indirectly engage in any of the competitive activities prescribed by the terms
of his Employment Agreement.

             
•
  Amico Corporation   •   Anodyne Medical Device, Inc.
 
           
•
  APEX Medical Corp.   •   Apria Healthcare Inc.
 
           
•
  Aramark Corporation   •   Ascom (Ascom US, Inc.)
 
           
•
  Barton Medical Corporation   •   B.G. Industries, Inc.
 
           
•
  CareMed Supply, Inc.   •   Comfortex, Inc.
 
           
•
  Corona Medical SAS   •   Custom Medical Solutions
 
           
•
  Dukane Communication Systems, a division of Edwards Systems Technology, Inc.  
•   Freedom Medical, Inc.
 
           
•
  Gaymar Holding Company, LLC (Gaymar Industries, Inc.)   •   GF Health
Products, Inc. (Graham Field)
 
           
•
  Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare, LLC))   •   Intego Systems, Inc. (formerly known as
Wescom Products, Inc.)
 
           
•
  Industrie Guido Malvestio S.P.A.   •   Invacare Corporation
 
           
•
  Joerns Healthcare, Inc.   •   Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)
 
           
•
  Kinetic Concepts, Inc. (KCI)   •   Linet (Linet France, Linet Far East)
 
           
•
  MedaSTAT, LLC   •   Medline Industries, Inc.
 
           
•
  Merivaara Corporation   •   Modular Services Company
 
           
•
  Nemschoff Chairs, Inc.   •   Nurture by Steelcase, Inc.
 
           
•
  Paramount Bed Company, Ltd.   •   Pardo
 
           
•
  Pegasus Airwave, Inc.   •   Premise Corporation
 
           
•
  Radianse, Inc.   •   Rauland-Borg Corporation
 
           
•
  Recovercare, LLC (Stenbar)   •   SIZEwise Rentals, LLC
 
           
•
  Statcom (Jackson Healthcare Solutions)   •   Stryker Corporation

 



--------------------------------------------------------------------------------



 



             
•
  Tele-Tracking Technologies, Inc.   •   Tempur-Pedic Medical, Inc.
 
           
•
  Universal Hospital Services, Inc.   •   Voelker AG

     While the above list is intended to identify the Company’s primary
competitors, it should not be construed as all encompassing so as to exclude
other potential competitors falling within the Non-Compete definitions of
“Competitor.” The Company reserves the right to amend this list at any time in
its sole discretion to identify other or additional Competitors based on changes
in the products and services offered, changes in its business or industry as
well as changes in the duties and responsibilities of the individual employee.
An updated list will be provided to Employee upon reasonable request. Employees
are encouraged to consult with the Company prior to accepting any position with
any potential competitor.
(Revised list 1-1-2008)

2



--------------------------------------------------------------------------------



 



Exhibit C
BATESVILL CASKET CO. ILLUSTRATIVE COMPETITOR LIST
     The following is an illustrative, non-exhaustive list of Competitors with
whom Employee may not, during his relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of his Employment Agreement.

             
•
  Amico Corporation   •   Anodyne Medical Device, Inc.
 
           
•
  APEX Medical Corp.   •   Apria Healthcare Inc.
 
           
•
  Aramark Corporation   •   Ascom (Ascom US, Inc.)
 
           
•
  Barton Medical Corporation   •   B.G. Industries, Inc.
 
           
•
  CareMed Supply, Inc.   •   Comfortex, Inc.
 
           
•
  Corona Medical SAS   •   Custom Medical Solutions
 
           
•
  Dukane Communication Systems, a division of Edwards Systems Technology, Inc.  
•   Freedom Medical, Inc.
 
           
•
  Gaymar Holding Company, LLC (Gaymar Industries, Inc.)   •   GF Health
Products, Inc. (Graham Field)
 
           
•
  Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare, LLC))   •   Intego Systems, Inc. (formerly known as
Wescom Products, Inc.)
 
           
•
  Industrie Guido Malvestio S.P.A.   •   Invacare Corporation
 
           
•
  Joerns Healthcare, Inc.   •   Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)
 
           
•
  Kinetic Concepts, Inc. (KCI)   •   Linet (Linet France, Linet Far East)
 
           
•
  MedaSTAT, LLC   •   Medline Industries, Inc.
 
           
•
  Merivaara Corporation   •   Modular Services Company
 
           
•
  Nemschoff Chairs, Inc.   •   Nurture by Steelcase, Inc.
 
           
•
  Paramount Bed Company, Ltd.   •   Pardo
 
           
•
  Pegasus Airwave, Inc.   •   Premise Corporation
 
           
•
  Radianse, Inc.   •   Rauland-Borg Corporation
 
           
•
  Recovercare, LLC (Stenbar)   •   SIZEwise Rentals, LLC
 
           
•
  Statcom (Jackson Healthcare Solutions)   •   Stryker Corporation

 



--------------------------------------------------------------------------------



 



             
•
  Tele-Tracking Technologies, Inc.   •   Tempur-Pedic Medical, Inc.
 
           
•
  Universal Hospital Services, Inc.   •   Voelker AG

     While the above list is intended to identify the Company’s primary
competitors, it should not be construed as all encompassing so as to exclude
other potential competitors falling within the Non-Compete definitions of
“Competitor.” The Company reserves the right to amend this list at any time in
its sole discretion to identify other or additional Competitors based on changes
in the products and services offered, changes in its business or industry as
well as changes in the duties and responsibilities of the individual employee.
An updated list will be provided to Employee upon reasonable request. Employees
are encouraged to consult with the Company prior to accepting any position with
any potential competitor.
(Revised list 1-1-2008)

 